Citation Nr: 1012541	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-26 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tacoma, 
Washington


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at a private medical facility from February 6-11, 
2009.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The Veteran had active service from April 1943 to November 
1945. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of February 2009, and later 
by the Department of Veterans Affairs Medical Center (VAMC) 
in Tacoma, Washington.  

A videoconference hearing before a Veterans Law Judge was 
scheduled for October 2009, but the Veteran canceled that 
hearing.  Another hearing was scheduled for February 2010, 
but the Veteran withdrew his hearing request.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The care and services rendered to the Veteran at a non-
VA medical facility from February 6-11, 2009, were not 
authorized in advance and were not for the purpose of 
treating an adjudicated service-connected disability.

2.  The Veteran has coverage under Medicare for most of the 
cost of treatment received at a non-VA facility from 
February 6-11, 2009.


CONCLUSION OF LAW

The requirements for payment or reimbursement of medical 
expenses incurred at a non-VA medical facility from February 
6-11, 2009, are not met.  38 U.S.C.A. §§ 1725, 1728(a) (West 
2002); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1001(a), 
17.1002(g) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the VAMC made a mistake by denying 
his claim for payment or reimbursement of medical expenses 
for services provided at a non-VA facility from February 6-
11, 2009.  He asserts that Medicare paid for only a portion 
of the expenses associated with the treatment provided 
during that hospitalization, and he has no other insurance.  
He reportedly required emergency services, and the VA was 
too far away and had no room to provide treatment.  He also 
asserts that he thought that VA had authorized the private 
treatment.   

The Board finds that the VA's duties with respect to 
notifying the Veteran and the development of evidence under 
the law have been fulfilled.  The Veteran was provided a 
Veterans Claims Assistance Act of 2000 letter on an 
unspecified date.  It is unclear whether letter was provided 
prior to adjudication of the claim.  However, the Veteran 
has not argued that the timing of the letter was 
prejudicial, and none is apparent.  

The Board also notes that all relevant facts have been 
properly developed, and all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
pertinent medical treatment records have been obtained.  The 
Veteran had withdrawn a request for a hearing.  The Board 
also notes that the Veteran has not submitted or made 
reference to any additional records which would tend to 
substantiate his claim.  It appears clear, therefore, that 
there are no outstanding records or other evidence that 
could support the claim.  The Board finds that the evidence 
of record provides sufficient information to adequately 
evaluate the Veteran's claim.  Therefore, no further 
assistance to the Veteran with the development of evidence 
is required. 

The Board further notes that the essential facts of this 
case are not in dispute, and the resolution depends on the 
application of the law rather than on weighing of the 
evidence.  Under such circumstances, any failure to meet the 
duty to assist and notify is harmless error.  See Valiao v. 
Principi, 17 Vet. App 229 (2003).  Taking these factors into 
consideration, there is no prejudice to the Veteran in 
proceeding to consider the claim on the merits. 

The Veteran seeks reimbursement for the expenses that he 
incurred for his care at the non-VA medical facility from 
February 6-11, 2009.  The Veteran was hospitalized at the 
Skagit Valley Hospital for gastrointestinal/rectal loss of 
blood.  The Veteran reports that he was advised by a VA 
nurse that he should seek emergency room treatment at the 
nearest local emergency department, and that the Skagit 
Valley Hospital was much closer than the VA Medical Center.  
Additionally, the private hospital ER physician indicates he 
called VA and was told that there were no beds available, 
and that they recommended admission at the private hospital.  
As of the date of treatment, the Veteran had established 
service connection for a disability (degenerative disease of 
the spine rated as 30 percent disabling), but it is 
undisputed that it did not result in the medical treatment 
in question.  

Generally, the admission of a Veteran to a non-VA hospital 
at VA expense must be authorized in advance.  See 38 C.F.R. 
§ 17.54.  It is undisputed that a VA health care provider 
advised the Veteran to go to the private hospital.  This is 
confirmed in the reports of contact summarized below.  In 
addition, the Skagit Valley Hospital summary notes that the 
Veteran was followed by a VA clinic, and he called the nurse 
practitioner there and she told him to drop everything that 
he was doing and go immediately to the Skagit Valley 
Hospital for evaluation in the emergency department.  The 
Board notes, however, that advice by a physician or nurse 
does not qualify as VA authorization within the meaning of 
the applicable regulations.  See Malone v. Gober, 10 Vet. 
App. 539, 544 (1997).  The United States Court of Appeals 
for Veterans Claims (Court) determined, in Smith (Thomas) v. 
Derwinski, 2 Vet. App. 378, 379 (1992), that "The advice of 
a doctor to go to a non-VA hospital is not the specific type 
of authorization contemplated in the regulation."  

There is no convincing evidence in the file that the 
treatment was authorized by the VA within the meaning of the 
regulations pertaining to payment and reimbursement of 
medical expenses.  The Board has noted that documents in the 
claims file indicate that the Veteran discussed the 
situation with a health care provider at a VA outpatient 
clinic.  That health care provider in turn contacted the VA 
Fee Service unit.  In this regard, a VA consultation sheet 
record dated February 6, 2009, at 10:05 a.m. reflects that a 
registered nurse at the VA Mount Vernon community based 
outpatient clinic contacted the Fee Services Unit at the VA 
Puget Sound Health Care system.  The RN stated that the 
Veteran had been advised to seek emergency care at a local 
emergency department secondary to rectal bleed with large 
amount of blood loss, and feelings of weakness and 
dizziness.  The Veteran reportedly refused to call 911 for 
transport.  It was noted that the patient was unable to 
drive two hours to the Seattle emergency department for 
care, and was going to go immediately to the Skagit Valley 
Hospital emergency department.  In response, on February 9th, 
the VA Puget Sound Fee Services office suggested that the 
Veteran send billing from the outside provider with dictated 
notes for review.  It was further stated that "please note 
this is NOT an approval." [emphasis added]  Clearly, the 
contact between the VA outpatient clinic nurse and the VA 
fee service office did not result in the type of 
authorization contemplated for reimbursement purposes.    

The Board has also reviewed a letter dated in May 2009 from 
Mathew Russell, M.D., the Emergency Medicine Physician at 
the Skagit Valley Hospital.  He stated that his records, 
including a "T sheet addendum" accurately reflected the 
events of the emergency department course and his 
interaction with VA.  He stated that his records clearly 
indicated that he contacted the VA and was advised that VA 
was at capacity for the type of bed required, and that they 
recommended that the Veteran be admitted to Skagit Valley 
Hospital.  The Board notes, however, that the foregoing 
account by the private physician does not specifically state 
that the VA agreed to pay for the services.  

In addition, the file contains another VA record of contact 
from the date of admission to the private hospital which 
provides more detailed information regarding the exchange of 
information between the private hospital and the VA.  The VA 
Patient Access Center received a call from the Skagit Valley 
Hospital on February 6, 2009, at 2:38.  It was noted that 
this service-connected 30% Veteran presented at the Skagit 
Valley Hospital emergency room.  It was further noted that 
according to a Dr. Russell (the emergency physician at 
Skagit Valley Hospital), this Veteran had evidence of rectal 
bleeding but his vital signs were stable without any 
orthotasis and his HCT was 38.  Dr. Russell felt that this 
vet needed to be admitted at least overnight for 
observation.  The VA Patient Access Center RN advised Dr. 
Russell that the SVA Medicine Service was capped at this 
time and unable to accept any further transfers today.  It 
was further noted in the VA's record of contact that the 
Veteran had Medicare A & B that he would be able to use for 
this hospitalization.  

In reviewing the foregoing report of contact, the Board 
notes that there is no indication that VA consented to pay 
for treatment at the private facility.  The report indicates 
that payment by Medicare, rather than VA, was contemplated.  
Thus, the Veteran's treatment at the non-VA facility was not 
authorized, as is required by the interpretive case law.  

For these reasons, the Board finds that in this case, there 
is no convincing evidence that the Veteran was granted prior 
authorization for payment of the private medical expenses he 
incurred from a VA employee with appropriate authority.

Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. 
§ 17.120 (quoted below), the VA may reimburse Veterans for 
unauthorized medical expenses incurred in non-VA facilities 
where:

(a)  For Veterans with service connected 
disabilities. Care or services not 
previously authorized were rendered to a 
Veteran in need of such care or 
services: 
        (1)  For an adjudicated service-
connected disability; 
        (2)  For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; 
        (3)  For any disability of a 
Veteran who has a total disability 
permanent in nature resulting from a 
service-connected disability (does not 
apply outside of the States, 
Territories, and possessions of the 
United States, the District of Columbia, 
and the Commonwealth of Puerto Rico);
(4)  For any illness, injury or 
dental condition in the case of a 
Veteran who is participating in a 
rehabilitation program under 38 
U.S.C. ch. 31 and who is medically 
determined to be in need of 
hospital care or medical services 
for any of the reasons enumerated 
in 
        § 17.48(j); and 

(b)  In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 

(c)  When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).  

After considering all of the evidence of record, however, 
the Board finds that the first of these requirements has not 
been met.  In this regard, the Board notes that the care and 
services rendered to the Veteran were not for the purpose of 
treating an adjudicated service-connected disability or a 
nonservice-connected disability which was aggravating a 
service-connected disability.  As was noted above, service 
connection has been established for degenerative disease of 
the spine rated as 30 percent disabling.  There is no 
medical evidence showing that the treatment for 
gastrointestinal/rectal loss of blood was associated with or 
aggravated by the service connected degenerative disease of 
the spine.  The Board also notes that the Veteran was not 
participating in a rehabilitation program.  Thus, the facts 
surrounding the Veteran's case do not fit into the statutory 
scheme established by Congress for the payment of or 
reimbursement for expenses incurred at a non-VA facility.  
See Zimick, 11 Vet. App. at 48-49.  Accordingly, the Board 
concludes that the criteria for reimbursement of 
unauthorized medical expenses under 38 U.S.C.A. § 1728(a) 
are not met.

In addition, the Board finds that the requirements for 
reimbursement for emergency medical treatment for a 
nonservice-connected disorder have not been met.  Under 
38 C.F.R. § 17.1002 (Substantive conditions for payment or 
reimbursement) payment or reimbursement under 38 U.S.C. 1725 
for emergency services may be made only if all of the 
following conditions are met: 

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment 
is for a continued medical emergency of such a nature that 
the Veteran could not have been safely discharged or 
transferred to a VA or other Federal facility (the medical 
emergency lasts only until the time the Veteran becomes 
stabilized);

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment [emphasis added];

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.  
38 C.F.R. § 17.1002. 

Additionally, the recent Veterans' Mental Health and Other 
Care Improvements Act of 2008 amended portions of § 1725 to 
make mandatory (as opposed to discretionary) the 
reimbursement of the reasonable value of emergency treatment 
furnished by a non-VA facility if all of the pertinent 
criteria outlined above are otherwise satisfied.  See Pub. 
L. No. 110-387, § 402, 122 Stat. 4110 (2008).  

Also, this amendment also added a provision essentially 
expanding the definition of "emergency treatment" to include 
treatment rendered until such time as a Veteran can be 
transferred safely to a VA facility or other Federal 
facility and such facility is capable of accepting such 
transfer.  Under the expanded definition, emergency 
treatment also includes treatment provided until such time 
as a VA facility or other Federal facility accepts transfer 
if: (1) at the time the Veteran could have been transferred 
safely to a VA facility or other Federal facility, no such 
facility agreed to accept such transfer; and (2) the 
treating hospital made and documented reasonable attempts to 
transfer the Veteran to a VA facility or other Federal 
facility.  38 U.S.C.A. § 1725(f) (West Supp. 2009).  

In the present case, the Veteran does not meet all the 
requirements for reimbursement for emergency medical 
treatment for a nonservice-connected disorder because he has 
coverage under a "health-plan contract" (Medicare, see 
38 C.F.R. § 17.1001(a)) for payment or reimbursement, in 
whole or in part, for the emergency treatment.  There is no 
dispute that the Veteran has coverage under Medicare A and 
B. The record reflects that a major portion of the expenses 
for his treatment has already been paid under the Medicare 
program.  In this regard, the private hospital bill was in 
the amount of $33,001.50, and the Veteran has reported that 
after Medicare there was approximately $1,200 remaining.   

The fact that the cost from this treatment was not covered 
completely is not relevant under the foregoing regulation.  
The regulations indicates that coverage "in whole or in 
part" is disqualifying.  Accordingly, the Board concludes 
that the criteria for reimbursement of unauthorized medical 
expenses under 38 U.S.C.A. §§ 1725 and 1728 are not met.

The Board further notes that, in the absence of authorizing 
statutory or regulatory authority, the Board may not award 
payment or reimbursement of the private medical expenses at 
issue.  Zimick, 11 Vet. App. at 50, citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) 
(payment of money from the [Federal] Treasury "must be 
authorized by a statute").  In other words, there is no 
legal method available to the Board to allow the benefit the 
Veteran seeks.  

In the absence of evidence to establish that the Veteran 
meets the criteria for payment or reimbursement of non-VA 
medical services, either on the basis of eligibility under 
38 U.S.C.A. § 1728 or on the basis of individual 
authorization under 38 U.S.C.A. §§ 1703 or 1710, payment or 
reimbursement of those services is not warranted.  The 
benefit sought by the Veteran is not authorized under the 
circumstances of his claim, and the claim must be denied.  




ORDER

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred from February 6-11, 2009, is 
denied.  




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


